State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 17, 2015                   519037
________________________________

In the Matter of the Claim of
   ADELENE MATTEO,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   October 27, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ.

                             __________


     Adelene Matteo, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Steven Koton of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed March 27, 2013, which dismissed claimant's appeal
from a decision of the Administrative Law Judge as untimely.

      By decision dated January 9, 2013, an Administrative Law
Judge affirmed an initial decision of the Department of Labor
that, among other things, ruled that claimant was disqualified
from receiving unemployment insurance benefits because she
voluntarily left her employment without good cause. Claimant's
appeal to the Unemployment Insurance Appeal Board was not filed
until February 25, 2013. The Board dismissed the appeal as
untimely as claimant did not set forth a reasonable excuse for
the delay. This appeal ensued.

      We affirm. Labor Law § 621 (1) requires that an appeal
from a decision of an Administrative Law Judge be taken within 20
days of the date the decision is mailed or personally delivered,
                              -2-                  519037

and this time requirement is strictly construed (see Matter of
Stephens [Commissioner of Labor], 119 AD3d 1258, 1259
[2014]; Matter of Buchkin [Commissioner of Labor], 115 AD3d 1107,
1108 [2014]). Claimant's request for an appeal to the Board was
not made within the statutory time period and good cause for
noncompliance was not set forth by claimant (see Matter of Area
Emporium LLC [Commissioner of Labor], 115 AD3d 1096, 1097 [2014];
Matter of Palmatier [Commissioner of Labor], 63 AD3d 1329, 1329
[2009]). In view of the foregoing, the Board's decision will not
be disturbed and, accordingly, the underlying merits of the
denial of her application for unemployment insurance benefits are
not properly before us (see Matter of Stephens [Commissioner of
Labor], 119 AD3d at 1259).

     Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court